Exhibit 10.50

English Translation

Form of Power of Attorney

I,                     , citizen of the People’s Republic of China (the “PRC”)
with ID No. of                                         , is the shareholder of
Beijing Gamease Age Digital Technology Co., Ltd. (“Gamease”) holding 60% equity
interest of Gamesase, hereby irrevocably appoint                          with
the following powers and rights during the term of this Power of Attorney:

I hereby appoint                          to exercise, on my behalf, all
shareholder’s rights corresponding to the                          equity
interests of Gamease in accordance with PRC laws and Gamease’s Articles of
Association at the shareholders’ meetings of Gamease, including but not limited
to the right to call the shareholder’s meeting, accept the notice regarding the
shareholder’s meeting and its agenda, participate in the shareholder’s meeting
and exercise the voting right (including elect, designate or appoint the
director, general manager, financial controller or other senior management
personnel, the matters of distribution of dividend), to sell or transfer any or
all of equity interests of Gamease.

Such authorization and appointment are based upon the precondition that
                         is acting as an employee of Beijing AmazGame Age
Internet Technology Co., Ltd. (“AmazGame”) and AmazGame agrees in written such
authorization and appointment. Once                          loses his title or
position in AmazGame or AmazGame notifies of the termination of such
authorization and appointment, I shall withdraw such authorization and
appointment to him immediately and designate/authorize the other individual
nominated by AmazGame to exercise the full aforesaid rights on behalf of myself
at the shareholders’ meetings of Gamease. If I die, I agree to transfer the
right and obligation pursuant to this Power of Attorney to the person designated
by AmazGame.

The initial term of this Power of Attorney is ten (10) years upon the execution
date of this Power of Attorney during the duly existing term of Gamease unless
the early termination of Operation Agreement jointly executed by AmazGame and
Gamease by any reason. If the term expires, upon the request by AmazGame, I will
extend the term of this Power of Attorney. Within the term of this Power of
Attorney, this Power of Attorney shall not be revised or terminated without the
consent of AmazGame.

                          (Signature)

                    , 2008